DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed June 29, 2022. Claims 1 and 18-23 have been amended. Claims 1-23 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 11-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misu (US Pub No. 2016/0117947 A1).
As per claim 1, Misu discloses a method comprising:
obtaining a cognitive state of a human subject, wherein the cognitive state is determined based on one or more sensors, wherein the one or more sensors monitor the human subject (paragraph [0041]: monitor driver inattention; paragraph [0042]: state of an operator, i.e. sleepy, drowsy, alert, jumpy, inattentive distracted);
determining, by a processor, a target cognitive state for the human subject (paragraph [0067]: it is implicit that the target cognitive state of the operator is awareness of the subjects around them);
determining, based on the cognitive state and the target cognitive state, a saliency level for a stimuli, wherein the saliency level is configured to cause the human subject to direct spatial attention to the stimuli (Fig. 2, paragraphs [0067], [0068]: awareness scores of objects around them indicative of how likely an operator is ware of an object; this is dependent on the state of the operator; paragraph [0058]), wherein the saliency level is configured to cause the stimuli to be seamless for the human subject given the cognitive state (personal preference; see rejection above); and
outputting the stimuli at the saliency level to be perceived by the human subject, wherein said outputting is performed by an output module (paragraph [0069]: notification component based on the awareness).
As per claim 6, Misu discloses the method of Claim 1, wherein the stimuli is supraliminal and above a conscious perception level for the human subject (paragraph [0069]: tactile feedback).
As per claim 7, Misu discloses the method of Claim 1, wherein the stimuli is a visual stimuli presented to be perceived by peripheral vision of the human subject (paragraph [0069]: display device, e.g. touchscreen, heads-up-display, three-dimensional display).
As per claim 11, Misu discloses the method of Claim 1, wherein the stimuli is a visual stimuli, wherein the saliency level is at least one of the following:
a size of the visual stimuli,
an opacity level of the visual stimuli,
a brightness level of the visual stimuli, and
a duration in which the visual stimuli is presented (paragraph [0032]).
As per claim 12, Misu discloses the method of Claim 1, wherein the stimuli is an audio stimuli, wherein the saliency level is at least one of the following: 
a volume level of the audio stimuli, 
a frequency spectrum of the audio stimuli, 
a similarity measurement of the audio stimuli with respect to a background noise, and 
a duration in which the audio stimuli is provided (paragraph [0073]: volume). 
As per claim 13, Misu discloses the method of Claim 1, wherein the target cognitive state minimizes a following function: f(c) = α · Risk (c) — β · WellBeing(c), wherein c is a cognitive state, wherein Risk(c) is a function of a risk depending on the cognitive state, wherein WellBeing(c) is a function of a well being of the human subject given the cognitive state, wherein α and β are coefficients (paragraphs [0007], [0034], [0035]).
As per claim 14, Misu discloses the method of Claim 13, wherein Risk(c) is a function of an expected damage that is defined as Risk(c) = Damage · Probability(c), where Damage is an expected damage from a hazard, wherein Probability(c) is a function of a probability that the damage will occur, given the cognitive state of the human subject (paragraphs [0007], [0034], [0035]).
As per claim 15, Misu discloses the method of claim 1, wherein said determining the saliency level is based on a wellbeing of the human subject, wherein the wellbeing of the human subject is assessed using at least one of the following:
a facial expression of the human subject;
eye saccades of the human subject;
one or more body gestures of the human subject; and
one or more changes in body temperature of the human subject (paragraph [0003]: eye tracking).
As per claim 16, Misu discloses the method of Claim 1, wherein said determining a saliency level for a stimuli is performed using a predictive model, wherein the predictive model is configured to estimate an estimated saliency level for a stimuli so as to provide a seamless stimuli while directing spatial attention to the stimuli, wherein the predictive model provides the estimated saliency level based on the cognitive state, the target cognitive state and a characteristic of the human subject (paragraph [0005]).
As per claim 17, Misu discloses the method of Claim 15, wherein the predictive model is trained based on crowd-sourced information relating to different people driving different vehicles (paragraph [0056]).
As per claim 18, Misu discloses the method of Claim 1,
wherein said determining the saliency level is performed based on a predictive model; 
wherein said method further comprising: 
identifying a response of the human subject to the stimuli; and 
updating the predictive model, whereby improving a determination of saliency levels in future usages of the predictive model (paragraph [0007]). 
As per claim 19, Misu discloses the method Claim 18, wherein said identifying the response comprises obtaining a new cognitive state of the human subject, wherein said updating the predictive model is based on a difference between the new cognitive state and the target cognitive state(paragraphs [0007], [0034], [0035]).  
As per claim 20, Misu discloses the method of Claim 18(paragraphs [0007], [0034], [0035]). 
As per claim 21, Misu discloses the method of Claim 18(paragraphs [0007], [0034], [0035]).
As per claim 22, (see rejection of claim 1 above) an apparatus comprising a processor and coupled memory, the processor being adapted to perform: 
obtaining, by the processor, a cognitive state of a human subject, wherein the cognitive state is determined based on one or more sensors, wherein the one or more sensors monitor the human subject; 
determining, by the processor, a target cognitive state for the human subject; 
determining, based on the cognitive state and the target cognitive state, a saliency level for a stimuli, wherein the saliency level is configured to cause the human subject to direct spatial attention to the stimuli, wherein the saliency level is configured to cause the stimuli to be seamless for the human subject given the cognitive state; and 
outputting the stimuli at the saliency level to be perceived by the human subject, wherein said outputting is performed by an output module.
As per claim 23, (see rejection of claim 1 above) a non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform:
obtaining a cognitive state of a human subject, wherein the cognitive state is determined based on one or more sensors, wherein the one or more sensors monitor the human subject;
determining, by the processor, a target cognitive state for the human subject;
determining, based on the cognitive state and the target cognitive state, a saliency level for a stimuli, wherein the saliency level is configured to cause the human subject to direct spatial attention to the stimuli, wherein the saliency level is configured to cause the stimuli to be seamless for the human subject given the cognitive state; and
outputting the stimuli at the saliency level to be perceived by the human subject, wherein said outputting is performed by an output module. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misu in view of Green et al. (Green; US Pub No. 2014/0139341 A1).
As per claim 2, Misu teaches the method of Claim 1.
Misu does not expressly teach wherein the human subject is a driver of a partly-autonomous vehicle.
Green teaches wherein the human subject is a driver of a partly-autonomous vehicle (paragraph [0005], lines 16-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the semi-autonomous vehicle as taught by Green, since Green states in paragraph [0002] that such a modification would result in influencing a driver’s supervisory role in an autonomous driving system through determining a driver’s level of awareness. 
As per claim 3, Misu in view of Green further teaches the method of Claim 2, wherein the target cognitive state is associated with a hazard facing the partly-autonomous vehicle (Green, paragraph [0019]: obstacle lies in front of the vehicle).
As per claim 4, Misu in view of Green further teaches the method of Claim 2, wherein said determining the saliency level is performed based on a model, wherein the model is updated based on identified responses of the driver to a plurality of stimuli (Misu, paragraphs [0032], [0056]).
As per claim 5, Misu in view of Green further teaches the method of Claim 2, wherein said determining the saliency level is performed based on the cognitive state of the driver, an assessed risk level and an assessed urgency level (Misu, paragraph [0039]: risk level; paragraph [0058]: cognitive state of the driver; paragraph [0073]: urgency level).
As per claim 8, Misu teaches the method of Claim 1.
Misu does not expressly teach wherein the target cognitive state comprises a spatial attention in a direction of an object, wherein the stimuli is associated with a location of the object.
Green teaches wherein the target cognitive state comprises a spatial attention in a direction of an object, wherein the stimuli is associated with a location of the object (paragraph [0068]: flash of light to attract driver attention; paragraph [0099], lines 20-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the flash of light as taught by Green, since Green states in paragraph [0068] that such a modification would result in drawing a driver’s attention to a point of interest.
As per claim 9, Misu in view of Green further teaches the method of Claim 8, wherein the stimuli is a visual stimuli that is presented in a relative location in a field of view of the human subject that is in proximity to the object, with respect to the field of view (Green, paragraphs [0067], [0068]).
As per claim 10, Misu in view of Green further teaches the method of Claim 8, wherein the stimuli is an audio stimuli that is configured to be perceived by the human subject with an associated relative location, wherein the relative location is relative to the human subject and corresponds the location of the object (Green, paragraph [0040], lines 1-5; Misu, paragraph [0060]: location of the object).

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684